DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branover et al. (US 20130246820) in view of Mair et al (US 20170068296) and Naffziger et al. (US 20120144215).
Regarding claim 1, Branover teaches
A system-on-chip (SOC) comprising: 
a processing unit comprising a plurality of processor cores ([0031, “a number of processing nodes 11”), and configured to perform at least one processing operation at an operating frequency; (Fig. 1), 
a controller configured to increase the operating frequency when at least one of the plurality of processor cores is inactive; and (Fig. 3B-3C, [0030], “while a third core is in a sleep state, the TDP limit for the remaining core may be increased, since the other cores may dissipate some of the heat generated by this core. Since the core local TDP limit may be based on a lower ambient temperature (e.g., 28.degree. C. as opposed to 35.degree. C. for the global TDP limit), it may thus be increased to such a point as to enable overclocking, i.e. running its corresponding clock signal at a frequency higher than specified. For example, in one ACPI-compliant embodiment wherein the clock frequency in the P0 state is 2.0 GHz (and thus the maximum specified clock frequency), a core with a high local TDP limit may be clocked at a frequency greater than 2.0 GHz (e.g., at 3.6 GHz).”)
Branover and Mair both teach controlling power in a system by controlling clocks and voltage. Branover does not specifically teach using a power management information to generate a signal for changing the operating frequency. Mair teaches
a control logic configured to receive a warning signal from a power management integrated circuit (PMIC) and generate a control signal (Fig. 3 (313)) for changing the operating frequency; (Fig. 3, [0020], “OC protect controller 303 monitors the CPU internal activity, as depicted by arrowed line 311 indicating CPU activity. For example, within CPU 301, there is a dynamic power monitor 306 that monitors the CPU dynamic power consumption, and a leakage power monitor 307 that monitors the CPU leakage power consumption. The total amount of CPU power consumption/activity is then output to power meter 321 of the OC protect controller. Note that such monitoring is real-time and very fast, e.g., only takes a few clock cycles. Second, OC protect controller 303 monitors the current sourcing levels from PMIC 302 (both absolute value and rate of increase), as depicted by arrowed line 312 indicating PMIC load information. Based on both input information, OC protect controller 303 is able to determine whether the CPU total power consumption is over a threshold level” and [0024], “If the CPU total power consumption is detected to be over a threshold, then it indicates a potential OC condition. The OC protect controller 303 then invokes a mechanism to proactively detect and prevent OC-induced system failure. To prevent initial OC condition, OC protect controller 303 first triggers a clock-gating mechanism. It sends a frequency dither control signal 313 from CG controller 331 to clock-gating module 304.”)
wherein the SOC is configured to perform a frequency step-down operation if the warning signal is continuously activated for equal to or more than a predetermined time interval. (Figs. 3 and 4, [0025], “OC protect controller 303 further controls PLL frequency and PMIC voltage. When the CPU total power consumption is detected to be over a threshold, the PLL frequency and the PMIC supply voltage may be reduced accordingly as well to improve system efficiency.”, [0026], “In step 402, the OC protect controller detects whether the CPU total power consumption is higher than a threshold. … If the answer is yes, then in step 404, the OC protect controller increases clock gating by dithering the CPU clock frequency to a certain percentage without altering the PLL clock. In step 405, the OC protect controller further controls the PLL clock frequency and the PMIC voltage to a reduced level. … On the other hand, steps 401 through 405 form an outer-loop to reduce the PLL clock and PMIC voltage to improve system efficiency with higher latency.”)
Branover and Mair are analogous art. Mair is cited to teach a similar concept of reducing power when a threshold is exceeding in an electronic device.  Based on Mair, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Branover to use clock gating as well as DVFS to reduce power usage quickly when a power threshold has been exceeded.  Furthermore, being able to use clock gating as well as DVFS improves on Branover by being able to reduce power quickly. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “[w]hen the CPU total power consumption increases beyond the PMIC or battery limit, it leads to system crash due to Over-Current (OC) condition. Therefore, a self-regulating loop is needed to limit the CPU total power consumption within the PMIC or battery specification.”, [0022],
Branover and Mair teach a continuously active warning signal for a time period but do not specifically mention a predetermined time period. Naffziger teaches
warning signal is continuously activated for equal to or more than a predetermined time interval. ([0009], “the P-state limit may be enforced when the processor core power is observed to exceed a threshold limit for a predetermined period of time.”)
Naffziger, Branover, and Mair are analogous art. Naffziger is cited to teach a similar concept of reducing power when a threshold is exceeding in an electronic device. Branover and Mair teaches a DVFS system which is activated when a power threshold is crossed for a time interval but does not specifically teach predetermined time interval. Nafziger teaches this concept. Based on Naffziger and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Mair to use an interrupt to start a DVFS to reduces power usage when a power threshold has been exceeded.  

Regarding claim 2, Mair teaches wherein the PMIC is configured to transmit the warning signal directly to the control logic; and wherein the warning signal indicates that power consumption of the SOC is exceeding predetermined power consumption. (Fig. 3)
Regarding claim 5, Mair teaches wherein the frequency step-down operation comprises decreasing the operating frequency by a first predetermined amount until the warning signal is deactivated and, after the warning signal is deactivated, increasing the operating frequency by a second predetermined amount, wherein the second predetermined amount is less than the first predetermined amount. (Fig 4, [0026], “In step 402, the OC protect controller detects whether the CPU total power consumption is higher than a threshold. If the answer is no, then in step 403, the OC protect controller reduces existing clock gating.”)
Regarding claim 6, Mair teaches wherein the warning signal is generated at the PMIC when present power consumption of the plurality of processor cores exceeds a predetermined power. ([0020], “The total amount of CPU power consumption/activity is then output to power meter 321 of the OC protect controller. Note that such monitoring is real-time and very fast, e.g., only takes a few clock cycles. Second, OC protect controller 303 monitors the current sourcing levels from PMIC 302 (both absolute value and rate of increase), as depicted by arrowed line 312 indicating PMIC load information. Based on both input information, OC protect controller 303 is able to determine whether the CPU total power consumption is over a threshold level”
Regarding claim 8, Mair teaches wherein the control logic is located outside the processing unit. (Fig. 3)
Regarding claim 9, Mair teaches wherein the PMIC is configured to provide the warning signal to the SOC through a channel separated from a power supply channel or a power management control channel. (Fig. 3)

Claim(s) 3-4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branover, Mair, and Naffziger as applied to claim 1 above, and further in view of Park et al. (US 2015028626).
Regarding claim 3, Park teaches wherein the SOC is configured to perform multiple frequency step-down operations, wherein the frequency step-down operation comprises decreasing the operating frequency by a predetermined amount. ([0111], “ If, however, the alarm has not cleared as a result of the action(s) taken at block 615, the “no” branch is followed back to block 610 and a “new” least energy efficient processing component is identified for an incremental reduction in power frequency. Notably, it will be understood that a “new” least energy efficient processing component may be the same processing component that was previously identified as the least energy efficient processing component. The loop from blocks 610 through 620 continues, incrementally reducing the frequency of power supplied to the least energy efficient processing components, until the thermal alarm clears.”)
Park, Branover, Mair, and Naffziger are analogous art. Park is cited to teach a similar concept of reducing power when a threshold is exceeding in an electronic device.  Park is cited to teach a similar concept of power management. Based on Park, it would have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains to have modified Branover and Mair to activate a warning signal for a time interval when the operating temperature is too high by reducing power consumption. Furthermore, being able to activate/deactivate a warning signal improves on Branover, Mair, and Naffziger by being able to reduce power consumption. To one of ordinary skill in the art at the time the invention was filed would it would have been advantageous to make this modification because “by reducing the power consumption, thermal energy generation may be mitigated and the thermal alarm cleared.”, col 7, lines 24-26
Regarding claim 4, Park teaches wherein the multiple frequency step-down operations are performed until the warning signal is deactivated. ([0111], “ If, however, the alarm has not cleared as a result of the action(s) taken at block 615, the “no” branch is followed back to block 610 and a “new” least energy efficient processing component is identified for an incremental reduction in power frequency. Notably, it will be understood that a “new” least energy efficient processing component may be the same processing component that was previously identified as the least energy efficient processing component. The loop from blocks 610 through 620 continues, incrementally reducing the frequency of power supplied to the least energy efficient processing components, until the thermal alarm clears.”)
Park, Branover and Mair are analogous art. Park is cited to teach a similar concept of reducing power when a threshold is exceeding in an electronic device.  Park is cited to teach a similar concept of power management. Based on Park, it would have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains to have modified Branover and Mair to activate a warning signal for a time interval when the operating temperature is too high by reducing power consumption. Furthermore, being able to activate/deactivate a warning signal improves on Branover and Mair by being able to reduce power consumption. To one of ordinary skill in the art at the time the invention was filed would it would have been advantageous to make this modification because “by reducing the power consumption, thermal energy generation may be mitigated and the thermal alarm cleared.”, col 7, lines 24-26
As to claims 14-15, Mair, Naffziger, and Park teaches these claims according to the reasoning provided in claim 3.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branover, Mair, and Naffziger as applied to claim 1 above, and further in view of Bose (US 20150286261)
Regarding claim 7, Branover, Mair, and Naffziger a multicore system with DVFS but do not specifically teach that power control logic is inside the processing unit.  
Bose teaches wherein the control logic is located inside the processing unit. (Fig. 5 (504))
Bose, Branover, Mair, and Naffziger are analogous art. Bose is cited to teach a similar concept of reducing power when using DVFS. Branover, Mair, and Naffziger a multicore system with DVFS but do not specifically teach that power control logic is inside the processing unit. Bose teaches this concept. Based on Bose and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Branover and Mair that power control logic is inside the processing unit.
As to claim 17, Mair, Naffziger, and Bose teaches this claim according to the reasoning provided in claim 7.

Claim(s) 10-13, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mair in view of Naffziger et al. (US 20120144215).
Regarding claim 10, Mair teaches 
A system comprising: 
33a power management integrated circuit (PMIC) configured to supply power to the processing unit based on a power management control signal received from the processing unit and provide a warning signal to a control logic in response to determining that present power consumption of the processing unit exceeds predetermined power; and (Figs 1 and 3, [0019], “PMIC 102 is an integrated circuit that manages the power requirement of the host system. When the system speed and core requirements reach higher limits under increased operating frequency, the power consumption of the CPU is also increasing. When the CPU total power consumption increases beyond the PMIC limit, it leads to system crash due to Over-Current (OC) condition. Therefore, a self-regulating loop is needed to limit the CPU total power consumption within the PMIC specification.” And [0020], “The CPU/PMIC monitor 103 monitors the current sourcing levels from PMIC 102 (both absolute value and rate of increase), as depicted by arrowed line 111 for PMIC load information. The CPU/PMIC monitor 103 also monitors the CPU internal activity, as depicted by arrowed line 112 for CPU signals. Based on both input information, the CPU/PMIC monitor 103 is able to determine whether the CPU power consumption is over a threshold level. If so, then it sends a frequency dither control signal 113 to clock dither controller 104.”)
the control logic configured to receive the warning signal from the PMIC and generate a control signal which is transmitted to the processing unit; (Fig. 3, [0024], “If the CPU total power consumption is detected to be over a threshold, then it indicates a potential OC condition. The OC protect controller 303 then invokes a mechanism to proactively detect and prevent OC-induced system failure. To prevent initial OC condition, OC protect controller 303 first triggers a clock-gating mechanism. It sends a frequency dither control signal 313 from CG controller 331 to clock-gating module 304.”)
wherein, in response to the control signal, the processing unit is configured to generate an interrupt to instruct dynamic voltage and frequency scaling (DVFS) control program to adjust the operating frequency. ([0023], OC protect controller 303 is used to proactively monitor CPU current consumption levels, and thereby triggering the clock-gating module 304 and PLL 305 to reduce the CPU clock frequency, the PLL clock frequency, and the PMIC supply voltage to stay within the PMIC specification.” And [0025], “In addition to clock gating, OC protect controller 303 further controls PLL frequency and PMIC voltage. When the CPU total power consumption is detected to be over a threshold, the PLL frequency and the PMIC supply voltage may be reduced accordingly as well to improve system efficiency.”)
Mair teaches a DVFS system which is activated when a power threshold is crossed but does not specifically use an interrupt in the process. 
Naffziger teaches
a processing unit comprising a plurality of processor cores, and configured to perform at least one processing operation at an operating frequency; (Fig. 3 (302 – processor cores))
wherein, in response to the control signal, the processing unit is configured to generate an interrupt to instruct dynamic voltage and frequency scaling (DVFS) control program to adjust the operating frequency. ([0028-29] “The APM controller 306 may also notify the interrupt control block 316 that the ChipCacLimit has been exceeded. In response to the signal form the APM controller 306, the processor core P-state controllers 308.sub.1 . . . 308.sub.n send signals to the respective processor cores 302.sub.1 . . . 302.sub.n to lower their P-states, and therefore lower their frequency. The processor core P-state controllers 308.sub.1 . . . 308.sub.n also notify the voltage controller 312. The voltage controller 312 is responsible for sending a signal to the external VR 314 to notify the VR 314 to lower the V.sub.DD voltage, (i.e. the positive supply voltage), that goes to all the processor cores 302.sub.1 . . . 302.sub.n. The voltage controller 312 may in turn notify the processor core P-state controllers 308.sub.1 . . . 308.sub.n when the voltage transition of the processor cores 302.sub.1 . . . 302.sub.n is complete. This notification may occur before the P-state frequency change has occurred.”)
Naffziger and Mair are analogous art. Naffziger is cited to teach a similar concept of reducing power when a threshold is exceeding in an electronic device. Mair teaches a DVFS system which is activated when a power threshold is crossed but does not specifically use an interrupt in the process. Nafziger teaches this concept. Based on Naffziger and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Mair to use an interrupt to start a DVFS to reduces power usage when a power threshold has been exceeded.  
Regarding claim 12, Mair teaches wherein the control logic is configured to generate the control signal immediately after the warning signal is activated. ([0024], “If the CPU total power consumption is detected to be over a threshold, then it indicates a potential OC condition. The OC protect controller 303 then invokes a mechanism to proactively detect and prevent OC-induced system failure. To prevent initial OC condition, OC protect controller 303 first triggers a clock-gating mechanism. It sends a frequency dither control signal 313 from CG controller 331 to clock-gating module 304.”)

As to claim 11, Mair teaches this claim according to the reasoning provided in claim 1.
As to claim 13, Mair teaches this claim according to the reasoning provided in claim 2.
As to claim 16, Mair teaches this claim according to the reasoning provided in claim 5.
As to claim 18, Mair teaches this claim according to the reasoning provided in claim 8.
As to claim 19, Mair teaches this claim according to the reasoning provided in claim 9.
As to claim 20, Mair and Naffziger teaches this claim according to the reasoning provided in claims 9 and 10.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        September 21, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187